may be rendered moot by subsequent events). We conclude that Boyes'
                argument against dismissing the petition as moot is without merit as he
                has failed to demonstrate that the issue is likely to arise again and that
                the challenged action is too short in duration to be fully litigated prior to
                its natural expiration. See Stephens Media, LLC v. Eighth Judicial Dist.
                Court, 125 Nev. 849, 858, 221 P.3d 1240, 1247 (2009). Accordingly, we
                            ORDER the petition DISMISSED.


                                                                ,
                                                                                    J.
                                                          ta


                                                                                    J.
                                                    Gibbons


                                                                                    J.




                cc: Law Office of Tammy M. Riggs, PLLC
                      Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A